Citation Nr: 1147125	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  10-20 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for bilateral hearing loss.   

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  The Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2011).  The Veteran also requested a hearing at the RO with a Decision Review Officer (DRO); however, his representative cancelled that request in lieu of an informal DRO conference.  


FINDINGS OF FACT

1.  The Veteran was exposed to significant noise during service from machinery, plane engines, and a rocket attack.

2.  The Veteran did not appeal the November 1998 rating decision that denied service connection for bilateral hearing loss and that decision is final.

3.  Additional evidence associated with the claims file since the November 1998 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim, and/or does not raise a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.

4.  The Veteran's uncontested lay statements reflect that his tinnitus began during service and has continued to the present.    


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

The RO provided notice to the Veteran in an August 2008 letter, issued prior to the decision on appeal, regarding what information and evidence is needed to substantiate his claims for service connection, to include the need to submit new and material evidence to reopen the claim for service connection for bilateral hearing loss, as well as advising the Veteran of the basis for the prior denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letter also advised as to what information and evidence must be submitted by the Veteran, and the types of evidence that will be obtained by VA.  The letter further provided the Veteran with notice of the information and evidence needed to establish a disability rating and an effective date for his claimed disabilities.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and an examination report, and hearing testimony.

In November 2009, the Veteran alleged that VA had failed in its duty to assist him in obtaining evidence to substantiate his claim.  However, he also noted that VA has the relevant records.  The Veteran has not identified any available records that have not been obtained by VA, which he appears to recognize in stating that VA has the relevant records.  It appears that the Veteran may actually be arguing about the weight and consideration given to the records rather than the presence or absence of records.  The Veteran also argued that his September 2010 VA examination was less than complete as the examiner failed to score the Maryland CNC test.  The examination report reflects that the examiner did not score this test as the results were too unreliable to score.  The examiner explained that only pure tone results should be used to evaluate hearing loss as poor speech discrimination scores were not consistent with normal thresholds.  The examiner noted other inconsistencies including numerous omissions, nonsense words, half-word responses, and multiple attempts per word.  As the examiner provided a basis for his conclusion that the results of the Maryland CNC testing were unreliable, the examination is considered adequate.  
	
As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for a VA examination.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

The Veteran's claim for entitlement to service connection for bilateral hearing loss was previously denied by a rating decision in November 1998.  The claim was denied because there was no record of hearing loss showing a chronic disability.  The Veteran did not appeal this decision and it became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2011).  The Board notes that for the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The evidence received since the November 1998 decision includes statements from the Veteran's family members, VA treatment records, photocopies of picture from Vietnam, hearing testimony and a VA examination.  

The family member statements relay observations of the Veteran having difficulty hearing throughout the years.  Likewise, the Veteran's testimony is that he noticed a decrease in hearing during service.  While the Veteran and his family members are competent to report observed symptomatology - such as a decrease in hearing, the Veteran turning the television volume up higher than normal, and the Veteran asking for people to repeat things they have said - absent a showing of medical expertise, they are not competent to diagnose hearing loss to a level considered a disability for VA purposes as such requires medical testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, while new, this evidence is not material to the claim because even presuming the credibility of the statements, they do not show a current hearing loss disability.  In this regard, the Board is not required to presume a statement's credibility when an assertion is beyond the competence of the person who made it.  See King v. Brown, 5 Vet. App. 19, 21 (1993) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)) (noting that the Board must not assume the credibility of evidence "when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion").

The Veteran was afforded a VA audiological examination in September 2010.  After audiometric testing and an interview of the Veteran, the examiner diagnosed normal hearing bilaterally.  Pure tone thresholds in the relevant frequencies were all 25 decibels or less.  Results from the Maryland CNC word list (for speech recognition) were too unreliable to score.  Thus, the findings on examination match the diagnosis of the examiner; that is, that the Veteran does not currently have a hearing loss disability.  While this evidence is certainly new, it is not material as it does not relate to a previously unestablished fact, that is, the presence of current hearing loss disability.  

As there continues to be no evidence showing that the Veteran has a current hearing loss disability, the Board concludes that new and material evidence has not been received to reopen the Veteran's claim.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

II. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service treatment records are negative for complaints of tinnitus.  The Veteran testified that during service he worked around a lot of noise from machinery and plane engines (as he was near the flight line).  Military records also indicate that it is highly probable that his military occupational specialty would have exposed him to significant noise.  In addition, the Veteran testified that while in Vietnam a hooch adjacent to his took a direct rocket hit and the concussion knocked him over.  The Veteran was awarded service connection for posttraumatic stress disorder based on this incident.  Given the above, the Board finds that the Veteran was exposed to significant noise during service from machinery, plane engines, and a rocket attack.    

During his personal hearing, the Veteran testified that his tinnitus began after the rocket attack described above.  At his September 2010 VA examination the Veteran reported having tinnitus bilaterally for all of his adult life.  The Board notes that the Veteran joined the Marine Corps when he was 18 years old.  The Veteran also complained of tinnitus at the examination.  The examiner opined that tinnitus is less likely as not caused by or the result of military service.  The rationale was that there was no complaint of tinnitus in the service treatment records and results from testing in 1998 did not mention tinnitus.

The absence of tinnitus complaints during and after service does not outweigh the Veteran's lay testimony that his tinnitus began during service after exposure to significant noise (from a rocket attack) and has continued to the present.  The Board notes that while the Veteran may not have reported tinnitus in or after service, he also never denied having tinnitus.  

In summary, the Veteran was clearly exposed to significant noise during service, and he is competent to state that his tinnitus began during service and has continued to the present; thus, with resolution of reasonable doubt in the Veteran's favor, service connection is warranted for tinnitus.  



ORDER

New and material evidence having not been received, the claim of entitlement to service connection for bilateral hearing loss is not reopened, and the appeal is denied.

Entitlement to service connection for tinnitus is granted.  




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


